 Case 1:20-cv-00010-MJT Document 22 Filed 04/12/21 Page 1 of 4 PageID #: 133




                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE EASTERN DISTRICT OF TEXAS
                                      BEAUMONT DIVISION

  DALLIE MILLER                                   §
                                                  §
              Plaintiff                           §
                                                  §         CASE NO. 1:20-cv-00010
  v.                                              §      JUDGE MICHAEL J. TRUNCALE
                                                  §
  DAYBREAK VENTURE, LLC                           §
                                                  §
              Defendant                           §

                          SECOND AMENDED SCHEDULING ORDER

        Before the Court is the Parties Joint Status Report. [Dkt. 21]. The parties have requested the

Court lift the stay and enter a Second Amended Scheduling Order. The parties’ requests are GRANTED.

The previous Amended Scheduling Order [Dkt. 17] is hereby amended and the deadlines for the case are

as follows:


       09/06/2021                     Deadline to designate expert witnesses and reports on issues for
                                      which the party bears the burden of proof, pursuant to Federal
                                      Rule of Civil Procedure 26(a)(2) and Local Rule CV-26(b).

       09/20/2021                     Deadline for Plaintiff(s) to file amended pleadings. A motion for
                                      leave to amend is not necessary.

       10/04/2021                     Deadline for Defendant’s final amended pleadings. A motion for
                                      leave to amend is not necessary.

       10/21/2021                     Deadline to designate expert witnesses and reports on issues for
                                      which the party does not bear the burden of proof, pursuant to
                                      Federal Rule of Civil Procedure 26(a)(2) and Local Rule CV-
                                      26(b).

7 weeks after disclosure of           Deadline to object to any other party’s expert witnesses.
an expert is made                     Objections shall be made by a motion to strike or limit expert
                                      testimony and shall be accompanied by a copy of the expert’s
                                      report in order to provide the court with all the information
                                      necessary to make a ruling on any objection. The court will not



                                                                                               Page 1
    Case 1:20-cv-00010-MJT Document 22 Filed 04/12/21 Page 2 of 4 PageID #: 134




                                              accept objections to experts filed in any form—i.e., Motions in
                                              Limine—after this date. 1

                                              Expert reports should include the categories of information set
                                              out in Federal Rule of Civil Procedure 26(a)(2)(B)(i)-(vi) and
                                              26(a)(2)(C)(i)-(ii). Challenges to expert reports include those set
                                              out in Federal Rule of Evidence 702(a)-(d) and 703.

        12/16/2021                            Deadline for Motions to Dismiss, Motions for Summary
                                              Judgment, or other dispositive motions.

         01/18/2022                           All discovery shall be commenced in time to be completed by
                                              this date.

         01/18/2022                           Deadline to mediate. The parties will agree upon a mediator.

         01/27/2022                           Notice of intent to offer certified records.

         02/03/2022                           Counsel and unrepresented parties are each responsible for
                                              contacting opposing counsel and unrepresented parties to
                                              determine how they will prepare the Joint Final Pretrial Order
                                              and Joint Proposed Jury Instructions and Verdict Form (or
                                              Proposed Findings of Fact and Conclusions of Law in non-jury
                                              cases).

                                              To avoid the cost of designating deposition extracts and objecting
                                              to same, counsel shall discuss witnesses who have to be presented
                                              by deposition. Counsel should agree on a list of witnesses whom
                                              each counsel will subpoena, or if beyond the subpoena range (see
                                              Federal Rule of Civil Procedure 45), whom each counsel will
                                              arrange to have present at trial.

         03/03/2022                           For witnesses who are not going to be called live, oral, and video
                                              deposition designations due. Each party who proposes to offer a
                                              deposition by video shall serve on all other parties a disclosure
                                              identifying the line and page numbers to be offered. All other
                                              parties will have seven calendar days to serve a response with any
                                              objections and requesting line and page numbers to be offered.
                                              Counsel must consult on any objections, and only those which
                                              cannot be resolved shall be presented to the court. 2 The party

1
  This requirement has two goals: (1) to encourage early disclosure of experts so that if one is struck, the party will have
time to find another; and (2) to avoid the gamesmanship that has become common as parties attempt to disqualify experts
with a Motion in Limine thus distracting opponents during final trial preparations and perhaps even blocking testimony
required to establish a claim or defense.
2
  Opposing counsel shall confer to determine whether objections can be resolved without a court ruling. The court
needs a copy of the pertinent deposition to rule on any objection.

                                                                                                                   Page 2
    Case 1:20-cv-00010-MJT Document 22 Filed 04/12/21 Page 3 of 4 PageID #: 135




                                            who filed the initial video deposition designation is responsible
                                            for preparation of the final edited video in accordance with all
                                            parties’ designations, and the court’s rulings on objections.
                                            (Designations are not to be made for witnesses who will appear
                                            live, nor for impeachment on cross-examination.)

         03/17/2022                         File unresolved objections to oral and video deposition extracts.

         03/10/2022                         Motions in Limine due.
                                            Deadline to file Joint Final Pretrial Order. (Obtain form for
                                            Exhibit List from Eastern District’s website.)

         03/17/2022                         Response to Motions in Limine due. 3
                                            File Proposed Jury Instructions/Verdict Form (or Proposed
                                            Findings of Fact and Conclusions of Law).

Date will be set by court.                  If numerous objections are filed the court may set a hearing to
Usually within 10 days prior                consider all pending motions and objections.
to Final Pretrial.

         03/31/2022                         Final Pretrial at 9:00 a.m. in Courtroom 2, Jack Brooks Federal
                                            Courthouse, 300 Willow Street, Beaumont, Texas. Date parties
                                            should be prepared to try case. Provide court with two copies of
                                            Exhibit List, using form from District Clerk’s Office. Absent
                                            agreement of the parties, this should not have exhibits which
                                            were not listed in the Final Pretrial Order.

         04/04/2022                         9:00 a.m. Jury Selection and Trial in Courtroom 2, Jack Brooks
                                            Federal Courthouse, 300 Willow Street, Beaumont, Texas. Case
                                            will then be tried in order with other cases on the docket.
                                            Depending on disposition of other cases on court’s docket, jury
                                            selection may be the following week. About a month before
                                            Final Pretrial, counsel may wish to consult with opposing counsel
                                            for the other cases on the month’s docket to determine whether
                                            their cases are likely to settle.

                                   CONTESTED MOTION PRACTICE

        Counsel and parties shall comply with Local Rules CV-7, 10, 11, and 56, in addition to the
Federal Rules of Civil Procedure. Local Rule CV-7 requires you to attach affidavits and other supporting
documents to the motion or response when allegations of fact are relied upon and do not appear in the
record. Highlight the portions of the affidavits or other supporting documents that are cited in your
motion or response.
3
  To save time and space, respond only to items objected to. All others will be considered to be agreed. Opposing
counsel shall confer in an attempt to resolve any dispute over the motions in limine within five calendar days of the
filing of any response. The parties shall notify the court of all issues which are resolved.

                                                                                                            Page 3
 Case 1:20-cv-00010-MJT Document 22 Filed 04/12/21 Page 4 of 4 PageID #: 136




                                       DISCOVERY DISPUTES

        A magistrate judge is available during business hours to immediately hear discovery disputes
and to enforce provisions of the rules. The hotline is the best means to obtain an immediate ruling on
whether a discovery request is relevant to any claims or defenses and on disputes that arise during
depositions. The hotline number is (903) 590-1198. See Local Rule CV-26(e).

        Electronic discovery: In cases involving disputes over extensive electronic discovery counsel
for both sides shall review the court’s [Model] Order Regarding E-Discovery in Patent Cases before
contacting the Hotline or filing motions to compel or to quash. The order can be modified for use in any
case in which electronic discovery is an issue, and any ruling of the court on conduct of electronic
discovery will likely be based, at least in part, on that Model Order. See ED Texas Website under Quick
Links / Forms / Patent Forms / Order Regarding E-Discovery in Patent Cases.

                                             SETTLEMENT

        Plaintiff’s counsel shall immediately notify the court upon settlement. All papers necessary for
the removal of the case from the Court’s active trial docket should be filed within thirty (30) days of
settlement.

                                            COMPLIANCE

        Attorneys and pro se litigants who appear in this court must comply with the deadlines set forth
in the Federal Rules of Civil Procedure, the Local Rules for the Eastern District of Texas, and this Order.
A party is not excused from the requirements of a Rule or Scheduling Order by virtue of the fact
that dispositive motions are pending, the party has not completed its investigation, the party
challenges the sufficiency of the opposing party’s disclosure, or because another party has failed
to comply with this Order or the rules.

        Failure to comply with relevant provisions of the Local Rules, the Federal Rules of Civil
Procedure, or this Order may result in the exclusion of evidence at trial, the imposition of sanctions by
the court, or both. Counsel are reminded of Local Rule AT-3, particularly AT-3(i) & (j).

                                     SIGNED this 12th day of April, 2021.




                                                                     ____________________________
                                                                     Michael J. Truncale
                                                                     United States District Judge




                                                                                                   Page 4
